DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species group A:
Species A1: Embodiment of Fig 12 including one polishing blade at a fixed position extending from the axis CP of the substrate holder to a position outside of the substrate (distance d1).
Species A2: Embodiment of Fig 17 including a plurality of polishing blades at fixed positions extending along a line in one direction (distance d1) from the axis CP of the substrate holder to a position outside of the substrate.
Species A3: Embodiment of Fig 20 including a plurality of polishing blades at fixed positions extending not along a line a different distances along a radial direction from the axis CP of the substrate holder to a position outside of the substrate without polishing blades extending along the opposite radial direction.
Species A4: Embodiment of Fig 22 and 34 including one polishing blade with guide rollers for a moveable position to be moved from the axis CP of the substrate holder to a position radially outside of the axis CP.
Species A5: Embodiment of Fig 23 including one polishing blade at a fixed position extending longer than the diameter of the substrate from a position outside of the substrate to a position outside of the substrate on the opposite side of the substrate (i.e. twice the distance d1).
Species A6: Embodiment of Fig 26 including a plurality of polishing blades at fixed positions extending along a line in one direction longer than the diameter of the substrate from a position outside of the substrate to a position outside of the substrate on the opposite side of the substrate (i.e. twice the distance d1).
Species A7: Embodiment of Fig 28 including a plurality of polishing blades at fixed positions extending not along a line in one direction longer than the diameter of the substrate from a position outside of the substrate to a position outside of the substrate on the opposite side of the substrate (i.e. twice the distance d1).
Species A8: Embodiment of Fig 31 including a first polishing head (50A) of linearly extending polishing blades with guide rollers for a moveable position to be moved from the axis CP of the substrate holder to a position radially outside of the axis CP and a second polishing head (50B) of linearly extending polishing blades with guide rollers for a moveable position to be moved from the axis CP of the substrate holder to a position radially outside of the axis CP in a direction opposite of the movement direction of the first polishing head; the  two polishing head including separate polishing tapes (Fig 32)

Species A8: Embodiment of Fig 33 including a first polishing head (50A) of polishing blades not positioned along a line with guide rollers for a moveable position to be moved from the axis CP of the substrate holder to a position radially outside of the axis CP and a second polishing head (50B) of polishing blades not positioned along a line with guide rollers for a moveable position to be moved from the axis CP of the substrate holder to a position radially outside of the axis CP in a direction opposite of the movement direction of the first polishing head; the  two polishing heads including separate polishing tapes (Fig 32)

	Species Group B:
Species B1: The pressing mechanism of the blades is an air cylinder and and piston (as in Fig 1 and 13).
Species B2: The pressing mechanism of the blades is an air bag (as in Fig 16).

The species are independent or distinct because the blades have different sizes and configurations and include different peripherally supporting structures (e.g. rollers between neighboring blades) or require different pressing mechanisms. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 11, and 23 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species have a different status in the art and require search terms which are not coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Michael Swope on 07/14/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716  

/KEATH T CHEN/Primary Examiner, Art Unit 1716